EXHIBIT 10.1 PURCHASE AND SALE AGREEMENT BETWEEN PETROHUNTER HEAVY OIL LTD. AND PEARL EXPLORATION AND PRODUCTION LTD. EFFECTIVE OCTOBER 1, 2007 PURCHASE AND SALE AGREEMENT Between PETROHUNTER HEAVY OIL LTD. and PEARL EXPLORATION AND PRODUCTION LTD. EFFECTIVE OCTOBER 1, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 ARTICLE II PURCHASE AND SALE 6 2.1Purchase and Sale 6 2.2Assets 6 2.3Effective Time 8 ARTICLE III PURCHASE PRICE 8 3.1Total Purchase Price 8 3.2Adjustments to Initial Purchase Price 10 ARTICLE IV BUYER’S INSPECTION 11 4.1Access to Records 11 4.2Disclaimer 11 4.3Access to the Assets 11 ARTICLE TITLE MATTERS 12 5.1Definitions 12 5.2Unit Holdback 14 5.3Interest Additions 15 5.4Dispute Resolution 16 5.5Condemnation and Eminent Domain 16 5.6Preferential Rights and Consents 16 5.7Exclusive Remedies 17 ARTICLE VI ENVIRONMENTAL MATTERS 17 6.1As-Is Where-Is Purchase 17 6.2Initial Purchase Price Adjustments for Environmental Defects 17 6.3Exclusive Remedies 20 ARTICLE VII SELLER’S REPRESENTATIONS 20 7.1Corporate Representations 20 7.2Seller’s Representations with Respect to the Assets 21 ARTICLE VII BUYER’S REPRESENTATIONS 27 8.1Organization and Standing 27 8.2Power 27 8.3Authorization and Enforceability 27 8.4Liability for Brokers’ Fees 27 8.5Litigation 27 8.6No Bankruptcy 27 8.7Financial Resources 27 8.8Buyer’s Evaluation 27 8.9Canadian Securities Matters 28 ARTICLE IX COVENANTS AND AGREEMENTS 29 9.1Covenants and Agreements of Seller 29 9.2Covenants and Agreements of Buyer 31 9.3Covenants and Agreements of the Parties 33 i ARTICLE X TAX MATTERS 33 10.1Apportionment of Tax Liability 33 10.2Sales Taxes 34 10.3Survival 34 ARTICLE XI CONDITIONS PRECEDENT TO CLOSING 34 11.1Seller’s Conditions Precedent 34 11.2Buyer’s Conditions Precedent 36 ARTICLE XII RIGHT OF TERMINATION AND ABANDONMENT 38 12.1Termination 38 12.2Liabilities Upon Termination 39 ARTICLE XIII CLOSING 39 13.1Date of Closing 39 13.2Time and Place of Closing 39 13.3Closing Obligations 39 ARTICLE XIV POST-CLOSING OBLIGATIONS 40 14.1Post-Closing Adjustments 40 14.2Records 40 14.3Proceeds and Invoices For Property Expenses Received After the Final Settlement Date 41 14.4Further Assurances 41 14.5Survival 41 ARTICLE XV ASSUMPTION AND RETENTION OF OBLIGATIONS AND INDEMNIFICATION 41 15.1Buyer’s Assumption of Liabilities and Obligations 41 15.2Seller’s Retention of Liabilities and Obligations 41 15.3Indemnification 42 15.4Procedure 42 15.5No Insurance; Subrogation 43 15.6Reservation as to Non-Parties 44 ARTICLE XVI MISCELLANEOUS 44 16.1Expenses 44 16.2Notices 44 16.3Amendments 45 16.4Assignment 45 16.5Announcements 45 16.6Confidentiality Agreement 45 16.7Confidentiality 45 16.8Counterparts 45 16.9Governing Law 45 16.10Entire Agreement 46 16.11Binding Effect 46 16.12Survival 46 16.13No Third-Party Beneficiaries 46 ii EXHIBIT LIST EXHIBIT ALeases EXHIBIT BWells EXHIBIT CFacilities EXHIBIT DMaterial Agreements EXHIBIT EPreferential Purchase Rights and Required Consents EXHIBIT FForm of Assignment, Bill of Sale and Conveyance EXHIBIT F-1Form of Assignment of Oil and Gas Leases EXHIBIT GCapital Projects iii PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into this 2nd day of November, 2007, but effective October 1, 2007 (the “Effective Date”), by and between PetroHunter Heavy Oil Ltd. (“Seller”), and Pearl Exploration and Production Ltd. (“Buyer”).Seller and Buyer may be referred to individually as a “Party” or collectively as the “Parties.” ARTICLE I DEFINITIONS 1.1.“Aggregate Adjustment” means the aggregate of the Environmental Defect Adjustment and the Interest Addition Adjustment. 1.2.“Aggregate Defect Threshold” has the meaning set forth 5.1(c). 1.3.“Agreement” means this Purchase and Sale Agreement. 1.4.“Allocated Value” means $1,500 per net acre, with respect to the Fiddler Creek Property only. 1.5.“Applicable Securities Laws” means, in reference to a jurisdiction, the securities legislation of such jurisdiction, and the regulations, rules, orders made and forms prescribed thereunder together with all applicable policy statements, instruments, blanket orders and rulings issued by the applicable Securities Commission thereunder. 1.6."Assets" has the meaning set forth in Section 2.2. 1.7.”Assignee” shall mean Pearl Montana Exploration and Production Ltd., a Nevada corporation or such other wholly-owned subsidiary of the Buyer to whom the Buyer may determine to assign this Agreement. 1.8.“Assumed Liabilities” has the meaning set forth in Section 15.1. 1.9.“Authorization” means, with respect to any Person, any order, permit, approval, consent, acknowledgement, waiver, license or similar authorization of any Governmental Authority having jurisdiction over the Person. 1.10.“business day” means a date on which banks are open for the transaction of business in Denver, Colorado and Calgary, Alberta. 1.11.“Buyer” means Pearl Exploration and Production Ltd., a company existing under the federal laws of Canada. 1.12."Capital Projects" has the meaning set forth in Section 7.2(a). 1.13.“CBCA” means the Canada Business Corporations Act. 1.14.“Claim” has the meaning set forth in Section 15.4(d). 1.15."Claim Notice" has the meaning set forth in Section 15.4(c). 1.16."Closing" has the meaning set forth in Section 13.1. 1.17."Closing Amount" has the meaning set forth in Section 3.2(a). 1.18."Closing Date" has the meaning set forth in Section 13.1. 1.19.“Common Shares” means the common shares in the capital of the Buyer. 1.20."Defensible Title" has the meaning set forth in Section 5.1(a). 1.21.“Dollar” or “$” means, unless otherwise indicated, lawful money of the United States of America. 1.22.“ECA” means Energy Corporation of America. 1.23.“ECA Agreement” means that certain Asset Purchase and Sale Agreement between ECA, Westech Energy Corporation, and MAB, dated August 1, 2006, subsequently assigned to Seller pursuant to that certain agreement between MAB and Seller, dated September 15, 2006. 1.24.“ECA Expiry Date” has the meaning set forth in Section 2.3(b). 1.25.“ECA Holdback Shares” has the meaning set forth in Section 2.3(c). 1.26.“ECA Leases” means the Leases with respect to those Lands subject to the ECA Agreement. 1.27.“Effective Date” has the meaning first captioned above. 1.28."Effective Time" has the meaning set forth in Section 2.4. 1.29.“Encumbrance” means any mortgage, charge, easement, encroachment, lien, adverse claim, assignment by way of security, security interest, servitude, pledge, hypothecation, conditional sale agreement, security agreement, net profit interest, area of mutual interest agreement, title retention agreement, financing statement, royalty, imperfection of title, title exemption, title defect, right of possession or other encumbrance. 1.30.“Environmental Consultant” means a third party environmental consultant selected by Buyer and approved by Seller, which approval shall not be unreasonably withheld. 1.31.“Environmental Defect” has the meaning set forth in Section 6.2(a). 1.32."Environmental Defect Adjustment" has the meaning set forth in Section 6.2(g). 1.33.“Environmental Defect Notice” has the meaning set forth in Section 6.2(b). 1.34.“Environmental Defect Value” has the meaning set forth in Section 6.2(e). 1.35.“Environmental Defect Notice Date” has the meaning set forth in Section 6.2(b). 1.36."Environmental Defects Threshold" has the meaning set forth in Section 6.2(a). 2 1.37.“Environmental Holdback Shares” has the meaning set forth in Section 6.2(d)(1). 1.38.“Environmental Law” means any Law in effect on or before the Effective Date relating to the control of any pollutant or protection of the air, water, land, or environment or the release or disposal of hazardous materials, hazardous substances or waste materials. 1.39.“Escrow Agent” has the meaning set forth in Section 5.2(a). 1.40.“Exchange” means the TSX Venture Exchange. 1.41."Facilities" has the meaning set forth in Section 2.2(b). 1.42.”Fiddler Creek Area” means Townships 5 and 6 South, Ranges 15 through 18 East (inclusive), in the State of Montana. 1.43.“Fiddler Creek Property” means those Leases identified in Exhibit A as being a part of the Fiddler Creek Property. 1.44."Final Initial Purchase Price" has the meaning set forth in Section 14.1(a). 1.45."Final Settlement Date" has the meaning set forth in Section 14.1(a). 1.46.“Final Settlement Statement” has the meaning set forth in Section 14.1(a). 1.47.“Governmental Authority” means any federal, provincial, state, municipal, county or regional governmental or quasi-governmental authority, domestic or foreign, and includes any ministry, department, court, tribunal, arbitral body, commission, bureau, board administrative or other agency or regulatory body or instrumentality thereof, any quasi-governmental body or private body exercising regulatory, expropriation or taxing authorityunder or for the account, if any, of the foregoing and any stock exchange or self-regulatory authority. 1.48.“Holdback Shares” has the meaning set forth in Section 5.2(a). 1.49.“Hydrocarbons” has the meaning set forth in Section 2.2(a). 1.50."Indemnified Party" has the meaning set forth in Section 15.4(c). 1.51."Indemnifying Party" has the meaning set forth in Section 15.4(c). 1.52.“Individual Defect Threshold” has the meaning set forth 5.1(c). 1.53."Initial Purchase Price" has the meaning set forth in Section 3.1(a). 1.54."Interest Addition" has the meaning set forth in Section 5.3. 1.55.“Interest Addition Adjustment” has the meaning set forth in Section 5.3. 1.56."Interest Addition Notice" has the meaning set forth in Section 5.3. 1.57.“Knowledge” means to the best knowledge of a Person, after making due inquiry and, with respect to a Person which is not an individual, means to the best knowledge of each of 3 the directors and senior officers (including without limitation, Vice President of Land and General Counsel) of such Person, after making due inquiry. 1.58."Lands" has the meaning set forth in Section 2.2(a). 1.59.“Laws” means, collectively, all applicable legislation, regulations, instruments, rules, by-laws, statutes, codes, laws, ordnances, orders, judgments, decrees, injunctions, directives, rules, consents, permits, guidelines, approvals and policies and other regulatory instruments of any Governmental Authority. 1.60."Leases" has the meaning set forth in Section 2.2(a). 1.61."Losses" means any actual losses, costs, expenses (including court costs, reasonable fees and expenses of attorneys, technical experts and expert witnesses and the cost of investigation), liabilities, damages, demands, suits, claims, and sanctions of every kind and character (including civil fines) arising from, related directly or indirectly or reasonably incident to matters indemnified against; excluding however any special, consequential, punitive or exemplary damages, loss of profits incurred by a Party hereto (other than such losses which an Indemnified Party is obligated to pay to a third party in connection with an indemnified claim). 1.62.“MAB” means MAB Resources LLC. 1.63.“Material Adverse Effect” when used in connection with an entity means any change (including a decision to implement such a change made by the board of directors or by senior management who believe that confirmation of the decision by the board of directors is probable), event, violation, inaccuracy, circumstance or effect that is materially adverse to the business, assets (including intangible assets), liabilities, capitalization, ownership, financial condition or results of operations of such entity on a consolidated basis or would materially interfere with the ability of such entity to perform its obligations under this Agreement and any ancillary agreement contemplated herein. 1.64."Material Agreements" has the meaning set forth in Section 2.2(d). 1.65.“Material Change” has the meaning given to such term in the Securities Act. 1.66.“Misrepresentation” means a misrepresentation as defined in the Securities Act. 1.67.“NI 45-106” means National Instrument 45-106 – Prospectus and Registration Exemptions. 1.68."NRI" means with respect to any Lease, an interest (expressed as a percentage or decimal fraction) in and to all Hydrocarbons produced and saved from or attributable to the Lands covered by such Lease, after giving effect to all royalties, overriding royalties and other burdens upon, measured by, or payable out of production therefrom. 1.69.“Offering Jurisdictions” means, collectively, the Province of Alberta and the United States of America. 1.70.“Offered Shares” has the meaning set forth in Section 3.1(b). 1.71.“Performance Payment” has the meaning set forth in Section 3.1(c). 4 1.72."Permitted Encumbrances" has the meaning set forth in Section 5.1(b). 1.73.“Person” means a natural person, partnership, limited partnership, limited liability partnership, corporation, limited liability corporation, unlimited liability company, joint stock company, trust, unincorporated association, joint venture or other entity or Governmental Authority, and pronouns that have a similarly extended meaning. 1.74."Preliminary Settlement Statement" has the meaning set forth in Section 3.2(a). 1.75."Property Expenses" has the meaning set forth in Section 3.2(b). 1.76."Records" has the meaning set forth in Section 2.2(e). 1.77.“Regulation D” means Regulation D as promulgated under the 1933 Act. 1.78.“Regulations S” means Regulation S as promulgated under the 1933 Act. 1.79. “Remediation” means actions taken to correct an Environmental Defect in order to conform in all material respects with Environmental Laws and as recommended in writing by an Environmental Consultant. 1.80. “Remediation Costs” means the costs or estimates thereof, to remediate a particular Environmental Defect, as estimated in writing by an Environmental Consultant. 1.81.“Reporting Jurisdictions” means collectively the provinces of British Columbia and Alberta. 1.82."Required Consents" has the meaning set forth in Section 5.6. 1.83.“Retained Liabilities” has the meaning set forth in Section 15.2. 1.84.“Retained Litigation Liabilities” has the meaning set forth in Section15.2. 1.85.“Securities Act” means the Securities Act (Alberta) as amended. 1.86.“Securities Commissions” means collectively, the applicable securities commission or regulatory authority in each of the Offering Jurisdictions. 1.87.“Seller” means PetroHunter Heavy Oil Ltd., a corporation existing under the laws of the State of Nevada. 1.88."Taxes" has the meaning set forth in Section 10.1. 1.89.“Title Defect Notice” has the meaning set forth in Section 5.2(b). 1.90.”Title Defect Notice Date” has the meaning set forth in Section 5.2(b). 1.91."Title Defect" has the meaning set forth in Section 5.1(c). 1.92."Title Defect Value" has the meaning set forth in Section 5.1(d). 1.93.“Total Purchase Price” has the meaning set forth in Section 3.1. 5 1.94.“Transfer Agent” means Computershare Investor Services Inc., in its capacity as transfer agent and registrar of the Buyer at its principal offices in Calgary, Alberta. 1.95.“Unit Agreement” means the Unit Agreement of the Development and Operation of the Fiddler Creek Unit Area, County of Stillwater, Montana, in the form approved by the Bureau of Land Management in its letter to Seller, dated October 29, 2007, together with the Unit Operating Agreement related thereto to be entered into by Seller. 1.96.“Unit Well” has the meaning set forth in Section 9.1(a)(3). 1.97."Wells" has the meaning set forth in Section 2.2(b). 1.98."WI" means with respect to any Lease, a working interest (expressed as a percentage or decimal fraction) in and to such Lease and all rights and obligations of every kind and character appurtenant thereto, or arising therefrom, without regard to any royalties, overriding royalties or other encumbrances or charges against production therefrom, insofar as such interest is burdened with the obligations to bear and pay costs and expenses attributable to the maintenance, development and operation of the Lands covered by such Lease. 1.99.“1933 Act” means the United States Securities Act of 1933 as amended. ARTICLE II PURCHASE AND SALE 2.1Purchase and Sale.In consideration of the mutual promises, covenants and warranties contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Seller agrees to sell the Assets to Buyer and Buyer agrees to purchase the Assets from the Seller, pursuant to the terms and conditions of this Agreement. 2.2Assets.
